It having been agreed between the parties to this suit, and in the nine others included in this memorandum opinion, that they present the same questions as those presented in Commonwealth Bonding  Casualty Insurance Co. v. G. H. Beavers, 186 S.W. 859 (the opinion in the latter case this day handed down), and, further, that the same judgment should he entered as that in the latter case, in accordance with the said agreement, we enter our judgment of affirmance in each of said cases as follows:
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. Frank Patton, Appellee, No. 577.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. W. E Moorehouse, Appellee, No. 578.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. W. T. Ward, No. 579.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. T. M. Anderson, No. 580.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. W. A. Brown, Appellee, No, 581.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. Tom Adams, Appellee, No. 582.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. E. M. Coffman, Appellee, No. 584.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. Louis Chesser, Appellee, No. 585.
Commonwealth Bonding  Casualty Insurance Company, Appellant, v. D. M. Morrison, Appellee, No. 586.